COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Mitchell Carter v. T. Gerald Treece, in his Capacity as Independent
                          Executor of the Estate of John M. O'Quinn

Appellate case number:    01-11-01003-CV

Trial court case number: 2009-50892

Trial court:              152nd District Court of Harris County

       On June 1, 2012, the district clerk filed the clerk’s record on indigence in the above-
referenced appeal containing the trial court’s order denying the contest to appellant’s affidavit of
indigence.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(i)(4), (j)(5).

       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).

        It is further ORDERED that the Court Reporter file with this Court, within 30 days of
the date of this order and at no cost to appellant, the reporter’s record. See id.

         Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Justice Terry Jennings
                    Acting individually  Acting for the Court

Date: July 26, 2012